Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	The Board decision mailed March 31, 2021 reversed the rejections of claims 1-11. Accordingly, claims 1-11 are not rejected.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a turbocharger having a meridionally divided variable-nozzle turbine having a first nozzle, a second nozzle, an annular nozzle ring, a plurality of circumferentially spaced first vanes in the first nozzle and a plurality of circumferentially spaced second vanes disposed in the second nozzle, wherein the first and second vanes are rotatably mounted to the nozzle ring so as to be variable in setting angle for regulating exhaust gas flow. The prior art of record fails to teach the combination of features. Specifically, Sumser teaches a turbocharger having a first nozzle, a second nozzle, an annular nozzle ring, a plurality of circumferentially spaced first vanes and a plurality of circumferentially spaced second vanes. While Sumser teaches both the first and second vanes could be variable, Sumser fails to teach that both the first and second vanes are rotatably mounted to the same nozzle ring as required by claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745